On Motion for Rehearing.
Attached to the motion for rehearing is an agreement, signed by counsel for both sides, that appellee waives the filing of a copy of the statement of facts in the trial court, and also waives the filing of the maps attached to the statement of facts in the trial court, and further agrees that the statement of facts now on file in this court, with maps attached, is a correct statement of the facts proven in the trial court. It is further stipulated that at least one of the maps which has been attached to the statement of facts was introduced in evidence and used as evidence in the trial. We are not informed by the motion or agreement which one of the maps was used in evidence. This, however, becomes immaterial for the reason that parties cannot supplement a statement of facts after it has been filed in this court by an agreement of counsel. If the maps were lost after the trial, and before the statement of facts was prepared, it was the plain duty of appellants to have them substituted by proper proceedings in that court, and if in doing so the filing of the statement of facts in this court was delayed, the delay would have been excused for that reason.
It is too late now to attempt to amend or supplement a statement of facts in this way, even if such practice were permissible.
In addition to the authorities cited in the original opinion, the following cases are conclusive upon the point: Williamson v. Work,33 Tex. Civ. App. 369, 77 S.W. 266; Holliday v. Cromwell, 26 Tex. 188; Grace v. Walker, 95 Tex. 39, 64 S.W. 930, 65 S.W. 482.
The motion is overruled.